Citation Nr: 0613007	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty June 1941 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

The veteran does not currently have any residuals of in-
service head trauma.


CONCLUSION OF LAW

Residuals of head trauma were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154b (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  Letters from the 
RO dated in November 2002, April 2003 and October 2004 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The October 2004 letter specifically told the 
appellant that he should submit any evidence in his 
possession.  Although the latter two letters were not 
provided prior to adjudication of the claim, the veteran was 
afforded an opportunity to present evidence, and he does not 
argue that the timing of the letters caused him any 
prejudice.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Although the record reflects that the RO has not provided 
notice with respect to the initial-disability-rating and 
effective-date elements of the service connection claim, See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), because the claim is being denied 
any question as to the appropriate rating or effective date 
for compensation is moot, and there can be no failure-to-
notify prejudice to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has had a hearing.  He was afforded a VA examination, and a 
relevant opinion has been obtained.  The Board does not know 
of any additional relevant evidence which exists but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

Service medical records show the veteran was treated in 
August 1944 for injuries he sustained in a motor vehicle 
accident.  According to service medical records, the veteran 
was treated for a wound laceration of the left arm that 
occurred when the truck in which he was riding overturned and 
the veteran was pinned under the cab of the truck.  On 
examination, the veteran was evaluated with laceration of the 
left maxilla, left axilla, and contusion of the back of the 
head.  X-ray studies of the facial bones were negative for 
any defects or abnormalities, except for a suspicious area 
observed in the inferior part of the left lateral orbital 
wall.  Subsequent x-ray studies of the facial bones confirmed 
a slightly comminuted fracture of the inferior third of the 
left anterior orbital wall without displacement.  The 
remainder of the service medical records are unremarkable for 
treatment.

The veteran now complains of headaches and dizzy or fainting 
spells, attributing them to the head injury in service.  He 
has reported these symptoms during outpatient treatment.  He 
presented testimony during a hearing held before the 
undersigned Veterans Law Judge in July 2004 in which he 
related his current symptoms to service.  The Board notes 
that the veteran has already established service connection 
for other disabilities incurred during that in-service 
accident, including residuals of fracture of the inferior 
third left orbital wall.  

The earliest post service medical records contained in the 
claims file pertaining to the symptoms of dizziness, fainting 
and headaches are from many years after separation from 
service.  There is no medical opinion in the records that 
such problems were related to any head trauma. 

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In order to evaluate the claim, the veteran was afforded a VA 
brain examination in November 2004.  The report reflects that 
the veteran again gave a history of sustaining a head injury 
in service during a motor vehicle accident, and of having 
"drop attacks" since then.  The examiner noted that in the 
motor vehicle accident in 1944 the veteran sustained a 
fracture of the left inferior orbit, and that the fissure was 
noted to be indiscernible.  He further noted that there was 
no record that the veteran was unconscious.  The VA examiner 
stated that "That kind of fracture or injury could not 
possibly cause drop attacks later."  He further noted that 
the veteran had no clinical documentation of dizzy spells 
until recently even though he claimed that they had started 
in 1944.  The examiner noted that the veteran had not claimed 
service connection for this disorder until recently even 
though he had previously filed claims for ulnar nerve injury.  
The examiner further noted that there was documentation that 
the veteran has paroxysmal ventricular fibrillation during 
his abdominal aortic aneurysm repair, and the examiner stated 
that he thought that the PAT could explain the veteran's 
dizzy or blackout spells.  The examiner further noted that an 
EEG and CT scan were pending, but that even if they were 
abnormal, the examiner did not think that they would be 
related to the head injury in service for the foregoing 
reasons.  

A VA EEG procedure report dated later in November 2004 shows 
that an EEG was normal.  A CT scan of the head also dated in 
November 2004 shows that the diagnoses were (1) mild to 
moderate atrophy, (2) no acute intracerebral hemorrhage or 
infarction, and (3) atherosclerosis, internal carotid artery 
siphons bilaterally.  The VA examiner then stated that "The 
above tests cannot explain the patient's history of drop 
attacks.  I still think his symptoms are due to cardiac 
arrhythmia rather than the head injury - minor orbital 
fracture in service."  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his head in service, the preponderance 
of the evidence shows that his current symptoms were not 
present until many years after service, and are not related 
to his period of service.  The Board has considered the 
statements given by the veteran.  Significantly, however, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The competent medical evidence shows that the 
current symptoms are unrelated to the head injury in service.  
The VA examination report dated in November 2004 contains the 
only fully informed and fully explained medical opinion of 
record and clearly weighs against the claim.  Accordingly, 
the Board concludes that residuals of head trauma were not 
incurred in or aggravated by service.


ORDER

Entitlement to service connection for residuals of head 
trauma is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


